EXAMINER’S AMENDMENT
LISTING OF CLAIMS

4. (Currently amended) The infrared-based road surface monitoring system according to claim 2, wherein the blocking structure is provided to be located at a focal plane of the lens.

5. (Currently amended) The infrared-based road surface monitoring system according to claim [2]1, wherein the infrared spotlight assembly further comprises a lens holder, and the lens is mounted on the lens holder.

6. (Currently amended) The infrared-based road surface monitoring system according to claim [2]1, wherein the infrared spotlight assembly further comprises a heat sink, and the heat sink is mounted on a back face of the infrared light source.

7. (Currently amended) The infrared-based road surface monitoring system according to claim [2]1, wherein the blocking structure is a grating.

8. (Currently amended) The infrared-based road surface monitoring system according to claim [2]1, wherein the blocking structure has several parallel strip-shaped light-transmission holes thereon and is located at a projection exit of the infrared rays.

10. (Currently amended) The infrared-based road surface monitoring system according to claim [2]1, wherein the blocking structure is a light guiding plate transmitting light at intervals using refraction of the lens.

13. (Canceled) 

/FRANK F HUANG/Primary Examiner, Art Unit 2485